 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDGreen, Jean Whatley, all other office and clerical employees, andsupervisors, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (c) of the Act.[Text of Direction of Election omitted from publication in,thisvolume.]LARRANCE TANK CORPORATIONandINTERNATIONAL BROTHERHOOD OFBOILERMAKERS,IRON SHIP BUILDERSAND HELPERS OF AMERICA,LOCAL 592; AFL.Cases Nos. 16-CA441 and 16-CA-26/..May9, 1951Decision and OrderOn December 29, 1950, Trial Examiner Albert P. Wheatley issuedhis Intermediate Report in the above-entitled proceeding,findingthat the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desisttherefrom and take certain affirmative action,as set forth in the copyof the Intermediate Report attached hereto.Thereafter the Re-spondent filed exceptions to the Intermediate Report and a supportingbrief.The Board1has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed. The rulings are herebyaffirmed.The.Board has considered the Intermediate Report, theRespondent's exceptions and brief,and the entire record in the caseand, finding merit in the Respondent's exceptions,hereby adopts onlysuch of the Trial Examiner's findings and conclusions as are consistentwith this Decision and Order.On'February 21 and March 29, 1950, respectively,as found by theTrial=Examiner,the Union filed charges and amended charges in CaseNo. 16-CA-241 alleging,inter alia,that the Respondent had refusedto bargain in violation of Section8 (a) (5) and(1) of the Act. OnApril 7, 1950,the Respondent and the Union executed a settlementagreement with respect to the charges in that case.The settlementagreement required the Respondent to post notices for 60 days statingthat it would not interfere with, restrain,or coerce its employees inthe exercise of their rights under the Act, and that it would bargaincollectively with the Union.The record establishes that the Respond-ent posted such notices for the required period, and that the RegionalDirector was advised that the notices had been posted.The TrialExaminer in the instant case relies on conduct of the Respondent'Pursuantto theprovisions of Section3 (b) of theAct, the Board has delegated itspowers in connectionwith thiscase to a three-member panel[illembers Houston, Reynolds,and Styles].94 NLRB No 71 LARRANCE TANK CORPORATION353occurring prior to the execution of the settlement agreement as evi-dence of unfair labor practices.It is the Board's established practice not to consider as evidence ofunfair labor practices conduct of a Respondent antedating a settlementagreement, unless the Respondent has failed to comply with the settle-ment agreement or has engaged in independent unfair labor practicessince the settlement.2Moreover, in determining whether such inde-pendent unfair labor practices have occurred after the settlement, theBoard will not appraise a Respondent's post-settlement conduct in thelight of its conduct prior to the settlement.No reasons appear why weshould not follow that policy here.3In the instant case, however, in finding that the Respondent didnot bargain in good faith after the settlement, the Trial Examiner tookthe view that the Respondent's conduct after April 7, 1950, was of the"same type" as its prior conduct, and part of the "same scheme or plan."It is clear, therefore, that the Trial Examiner's evaluation of the Re-spondent's post-settlement conduct was colored by its presettlementconduct.This approach is, as already indicated, inconsistent with theBoard's policy.And when, in accord with this policy, we exclude fromconsideration the Respondent's presettlement conduct, we find thatthe General Counsel has failed to establish by a preponderance of theevidence that any violations of the Act occurred after April 7, 1950.The only evidence of such alleged post-settlement violations consistedof the remarks of Larrance, the Respondent's president, concerning(1) the meaning of the settlement agreement, (2) the field constructionrates, (3) the Union's request for an equalization of the wage increasesgranted on February 1, 1950, and (4) paid holidays. Such remarks,considered apart from the Respondent's presettlement conduct, do notin our opinion establish that the Respondent failed to bargain in goodfaith after April 7, 1950.The remarks concerning the meaning of thesettlement agreement were made during a discussion of the Respond-ent's refusal to agree to the Union's union-security proposals.In thiscontext, such remarks evidence no more than the Respondent's assertionof its right not to agree to the Union's proposals.Moreover, as foundby the Trial Examiner, the Respondent later made a counterproposalof a maintenance-of-membership provision and there is no basis forconcluding that the Respondent refused to bargain in good faith on theunion-security question.The remarks concerning the field construe-2Rice-Stix of Arkansas,Inc,79 NLRB 1333.' In finding that the settlement agreement did not bar consideration of the Respondent'spresettlement conduct,the Trial Examiner relied in part on the failure of the recordto reveal that the Regional Director was satisfied that the Respondent had compliedwith the provisions of the settlement agreement.As noted above, the record affirmativelyshows that the Respondent posted the notices called for by the settlement agreementfor the required periodThe Regional Director, however,presumably was of the beliefthat the Respondent's conduct after the settlement constituted a violation of its termsso as to entitle the Board to go behind it, and therefore issued a complaint to test thevery issue which is now before us.953341-52-vol 94-24 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDLion rates, the Union's request for an equalization of the February 1wage increases, and paid holidays demonstrate, on this record, no morethan the Respondent's opposition to any contract changes which wouldincreaseits costs.The Trial Examiner also considered, in evaluating the Respondent'sgood faith, the fact that the Respondent unilaterally granted severalbonuses during 1950.However, the question whether the Respondentfailed to bargain in good faith by granting such bonuses was not liti-gated at the hearing; in fact the General Counsel affirmatively statedat the hearing, and does not now contend to the contrary, that thegranting of such bonuses was not being urged asa per seviolation ofthe Act.Under these circumstances, we do not agree with the TrialExaminer that the fact that such bonuses were granted may properlybe considered in evaluating the Respondent's good faith.We have found that the Respondent did not engage in any inde-pendent unfair labor practices after the execution of the settlementagreement.Accordingly, we shall not consider as evidence of unfairlabor practices any conduct of the Respondent which antedated thatagreement.We shall, therefore, dismiss the complaint in its entirety.OrderIT IS HEREBY ORDEREDthat the complaint herein be, and it hereby is,dismissed.Intermediate Report and Recommended OrderEvert P. Rhea, Esq.,for theGeneral Counsel.Warren F. Chrisman, Esq.,andT.D. Nicklas,Esq.,ofBledsoe,&Nicklas,ofLawton, Okla.,for the Respondent.Mr. Charles J. TrepagnijerandMr. Clarence C. Rehl,of Houston,Tex., for theUnion.STATEMENT OF THE CASEThese proceedings involve allegations that Larrance Tank Corporation,hereincalled Respondent,refused to bargain(8 (a) (5)) and interfered with, re-strained,and coerced its employees in the exercise of their rights guaranteedunder the National Labor Relations Act, as amended,herein called the Act(8 (a) (1) ).Afterissuance of a complaint and filing of an answer a hearingin the above matter was conducted on October 10, 11, 12, and 13, 1950, at Lawton,Oklahoma,before the undersigned Trial Examiner.The General Counsel ofthe National Labor Relations Board' and Respondent were represented bycounsel and the Union by its officials, and the parties participated fully therein.The evidence reveals(1) that Respondent is engaged in commerce within themeaning ofthe Act,' (2) that International Brotherhood of Boilermakers, IronShip Builders and Helpers of America,Local 592, AFL,herein called the Union,is a labor organization within the meaning of the Act,(3) that the unit appro-1References hereinafter to the General Counsel are to his representativeat thehearing.2Respondent operates a place of business in Lawton,Oklahoma,where it manufacturesand sells metal tanks. In the course of its business Respondent's purchases approximate$200,000, ofwhich 6a to70 percent represents materials received from outside Oklahoma.Respondent's sales exceed$462,000 and 6 percent thereof represents deliveries to pointsand places outside Oklahoma. LARRANCE TANK CORPORATION355priate for the purposes of collective bargaining within the meaning of Section9 (b) of the Act consists of all production and maintenance employees employedat Respondent's Lawton, Oklahoma, plant, exclusive of all clerical employees,janitors, watchmen, and supervisory employees, and (4) that the Union repre-sents for the purposes of collective bargaining a majority of the employees in theaforesaid unit.There is no dispute concerning these matters.The disputed matters concern (1) Respondent's good- or bad-faith bargaining,(2) the alleged interference, restraint, and coercion, which Respondent denies,and (3) the effect of a settlement agreement executed by the parties and of the6-month limitation of the Act.These matters are developed herein by firstoutlining the facts and then discussing the issues involved.'_Sequence of EventsOn September 29, 1948, the Union was certified as the exclusive representativeof Respondent's production and maintenance employees.'Thereafter Respond-ent and the Union executed a contract (herein called the 1948 Agreement),effective October 22, 1948, and to remain "in full force and effect until October22, 1949 "On September 27, 1949, an election pursuant to Section 9 (e) (1) of theAct was conducted and on October as 1949, the Regional Director for the SixteenthRegion of the National Labor Relations Board certified that a majority ofemployees eligible to vote had authorized the Union to make an agreement re-quiring membership in the Union as a condition of employment, in conformitywith Section 8 (a) (3) of the Act`On September 28, 1949, R. P. Duncan, Sr. (shop representative for the Union),and Fred Larrance, Sr. (president of Respondent), conferred a concerning changesin the 1948 Agreement which the Union desired before signing a new agreement.At this meeting Respondent was given a handwritten document outlining theUnion's proposals (Appendix A) which Respondent was to study.The primarypurpose ofthis meeting was to apprise Respondent of the Union's desires andextensive bargaining discussions did not ensue.Nevertheless Respondent didindicate generally its position with respect to the union proposals.Concerning the union proposal of a "union shop clause" Larrance said "henever hadsigned a unionshop clause and he would not," and that "he wouldn'tdiscriminate against any man in his shop whether it [he]_ belonged to theunion or not."Concerning the union proposal regarding compensation for work on Saturdaysand for holiday pay,7 Larrance stated the 1948 "agreement was a fairagreementto all parties concerned." 88The findings of fact are based upon my consideration of the entire record and myobservation of witnesses.All evidence on disputed points is not describedso as notto burden unnecessarily this ReportHowever, all has been considered and whererequired resolvedSuch testimony or other evidence as is in conflict with the findingsherein is not credited.See 16-RC-163.There is a conflict as to the actual count but it does not appear necessary to resolvethis conflict.8There is a conflict as to whether the union committee was also present.However, aresolution of this conflict is not required.7Union proposal reads : "Amend Article 4.Clarify and rewrite if necessary.Satur-day is not written in the article. Six paid holidays ; straight time if not worked anddouble time if worked."8The 1948 Agreement did not in precise language state the rate of compensation forwork on Saturday'and provided for time and a half for work performed on Sunday, NewYears Day, Memorial Day, Fourth of July, Labor Day, Thanksgiving Day, and Christmas. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDConcerning the union proposal of a probationary period for new employees of30 instead of 90 days Larrance stated he couldn't agree to that, "it would take90 days to see whether he wanted to keep that man or not"-to try him in variousdepartmentsof the shop.The 1948 Agreement provided for a three-step grievance procedure (to theforeman, to the plant superintendent, and finally to the president of the Com-pany)and stated,"The President of the Company shall render his decision inwriting within a period of ten days " The Union proposed that the time forthe decision of the president of the Company be reduced to 3 days and that afourth step, arbitration, be added to the grievance procedure.Concerning thetime for his decision Larrance said"he couldn't agree.He said he might beout of town and he would need those ten days to write the letter." Duncanasked Larrance at that time if a representative was left in charge couldn'the do it, and Larrance said he (Larrance) attended "to those matters."Concerning arbitration Larrance said "he didn't like for other men to comeinto his business, he thought he was capable of handling everything."Larrance indicated he was not averse to certain nonsubstantial changes oflanguage of the article of the 1948 Agreement dealing with paid vacations butindicated he (Larrance) thought the Union was requesting "entirely too muchtime" in its request for substitution of sixty(60) for fifteen(15) in the followingsentence:An employee shall not be considered in continuous service if he is absentmore than fifteen (15) work days in any calendar year without permissionfrom the plant superintendent or management.Larrance "kind of laughed" at the suggestion that employees be paid at therate of time and a half for work in lieu of vacation.In its proposals the Union requested that the next contract contain a clausethat it was effective from "year to year thereafter" instead of for 1 year or toa specified date.Larrance said "he didn't deal in future§"and only wassigninga one-year contract."Concerning the union proposal of a seniority list with rates of wages eachmonth, Larrance commented he "didn't think it was necessary."Concerning the union request for a wage increase of 15 cents per hour, Lar-rance "made some discussion on how did we expect him to give a raise whenhis production cost had gone up nearly double in the past year."On September 28, 1949, Larrance stated he "couldn't tell much about thishandwriting" (list of union proposals) and it was agreed that the Union wouldsubmit a more detailed statement. Such a statement was' submitted and dis-cussed at the next meeting on October 17, 1949.'0At the October 17, 1949, meeting, Duncan presented Larrance with a detailedstatement of the Union's proposals (Appendix B) and discussion of theseproposals ensued.One of the union proposals was that:All employees of the company covered by this agreement shall bemembers of the Union and in good standing, or shall become members inthirty (30) days of employment."The record reflects that Larrance,Sr , is president,general manager,directing power,and guiding light of Respondent,that lie establishes policies and decides problems ofmanagement-that the Company is his "life "'0The record also reflects that a typewritten copy of the longhand document left withL.arrance on September 28 was mailed to him after the September meeting LARRANCE TANK CORPORATION357In any case all new employees shall be subject to acceptance of thecompany.All new employees will be allowed thirty (30) days in which to qualify.During this thirty (30) days' qualifying period the company may dischargefor any reason, but no employee shall be discharged by reason of his unionactivitiesas long assuch activities do not interfere with his work.Em-ployees who continue in the employment of the company for thirty (30)days shall thereupon be credited with seniority as of the effective date ofhis hire.Larrance indicated that the above union-security clause was not satisfactory,that he had never signed an agreement with such a clause, and that he wasopposed to it because he "wouldn't discriminate against any employee in hisshop."Larrance stated at this and the other meetings where this clause wasdiscussed that he didn't believe that he "should cause any employee workingfor me tojoinany union, church, or any other organization to earn a living."Larrance objected to the proposed reduction of the probationary period(from 90 to 30 days) stating that "thirty days wasn't long enough for a man toget broke in and know his way around in our shop, and to prove to the shopsuperintendent or myself that he was capable of doing any class of work thatwe put him on." Larrance "tried to maintain the ninety day clause."The Union proposed :Time and one half rate shall apply on all work performed on Saturdayand Sunday.Work performed on the following holidays : New Years Day,Memorial Day, Fourth of July, Labor Day, Thanksgiving Day, and Christ-mas, shall be paid at the rate of double time, if not worked shall be paidat straight time.Should any of the above mentioned holidays fall onSunday then the day observed by the state or nation shall be considered asthe holiday.Premimum payments shall not be duplicated for the samehours worked, and to the extent that hours are compensated for at premiumunder one provision ; they shall not be counted as hours worked in deter-mining premium pay under the other provision.'Duncan testified Larrance said "No" to this proposal but that he might havesaid "he would take it under advisement for study."The recordas a wholeindicatesthat there was considerable discussion of this proposal and thatprobably Larrance did request time to consider the matter further and theundersigned so finds.At the October 17 meeting the Union renewed its request for a reduction from10 to 3 days for the time in which the president of the Company must renderhis decision with respect to grievances.Larrance again stated his oppositionto such a reduction stating that he attended to that "kind of a business" and that3 days was not sufficient time as he might be away "from the office from ten daysto two weeks."In its proposals of October 17 the Union again suggested arbitrationas a fourthstep in the grievance procedure and suggested a panel of three arbiters-the thirdto be selected by the first two (one by the Company and one by the Union) andif the first two could not agree then the U. S. Conciliation Service "shall appointthe third arbitrator."Larrance again stated he was opposed to this provision"The 1948 Agreement provided for time and a half for work in excess of 8 hours inany 1 day and 40 hours in any 1 week and fixed Monday through Friday as the regularworkweek.It also provided for time and a half for work performed on Sunday andthe above-named holidays.It did not provide for holiday pay unless work was performed. 358DECISIONSOF NATIONALLABOR RELATIONS BOARDbecause he "didn't think they should bring too many people that are unconcerned."Further discussion was to be held concerning this proposal.12Concerning the union proposal of 60 instead of 15 days' absence as necessaryto constitute a break in continuous service, Larrance said, "No, the days to 60was no."Concerning the Union's request for time and a half for vacation time worked,Larrance indicated that costs had nearly doubled in the past year and that thisproposal was not agreeable because of the high costs.Larrance again opposed the request that the contract "run year to year"automatically, stating again that he "didn't deal in futures." It appears, how-ever, that he explained that his opposition was because of the uncertainty offuture business.The Union renewed its requests for wage increases asking for $2.25 per hourfor mechanics and $2 per hour for helpers when engaged in "field construction"work and for a general increase in pay for all employees of 15 cents per hour.Concerning "field construction" work, Larrance stated he "didn't do much fieldconstruction work, if practically any . . ." and did not say whether he agreedwith the union proposal.Larrance voiced opposition to the request for a 15-centper hour increase again asking how he could be expected "to give a raise whenhis production cost had nearly doubled in the past year."Throughout this and the other negotiating meetings, Larrance indicated hewas satisfied with the 19913 Agreement and that he would agree to renewing it.At the conclusion of the meeting Larrance agreed to take the union proposalsand study them with his attorney. Thereafter, Larrance conferred with anattorney in Oklahoma City.There is a conflict in the record as to whether or not there was a bargainingconference held on October 27, 1949The undersigned believes and finds thatthe preponderance of evidence establishes that such a conference was held on orabout that date.At this meeting the proposals of the Union submitted onOctober 17 (Appendix B) were again discussed. Larrance reiterated his posi-tion concerning (1) union shop and his objection to requiring any man to joina church, club, or union of any kind; (2) a reduction from 10 to 3 days as thetime within which the president of the Company must render his decision con-cerning grievances stating the time was too short-he might be_ away or takenup with business where he couldn't get there in 3 days; (3) arbitration, andagain stated he "felt they was qualified to handle the affairs" ; (4) the proposalof 60 instead of 15 days' absence as necessary to constitute a break in service;(5) an automatic renewal clause, stating he desired to have-the contract termi-nate each year; (6) field construction work, and inquired whether the rate re-quested applied to "imperfect work that left the shop which he had to assignmen at a later date outside the shop to correct"; and (7) a wage increase of15 cents per hour, and he added that "his wages were as high as his competi-tors.""Sick leave and paid holidays were also discussed and Larrance stated"his costs were so high now that he couldn't give any increase whatever,"At one of the meetings Larrance stated he would acceptan arbitrationclause if ajudge were substituted in place of a U. S. Conciliator.It is notclearwhether thissuggestion was made on October 17 or later. The undersigned believesitwas madeat a later meeting13 In his brief the General Counsel states that at this meeting the Companyrefused arequest for a copy of the current payroll.The record reflects that a payrolllistwasrequested but that this request had no bearing "to the Agreement" and was "not a partof the negotiation" and that the Respondent didn't answer such request one way or theother except that it was not furnished.As hereinafter notedat a later date a payrolllistwas supplied upon request. LARRANCE TANK CORPORATION359[and] sick leave and paid holidays could be considered increases."The pro-posal that the probationary period be reduced from 90 to 30 days was againdiscussed and Larrance again voiced his objections to such a reduction and indi-cated that he thought the period should be longer, not shorter.The record alsoreflects that Larrance suggested a probationary period of 6 months.Rehl'stestimony to this effect is corroborated by Respondent's written proposals, here-inafter discussed, and is credited.There is considerable discussion concerning the Union's request for time and-a half for work performed on Saturday and Larrance indicated he was amenableto the applicable paragraph of the 1948 Agreement but was opposed to the pro-posed revision.Certain nonsubstantial language and spelling revisions were discussed. Somewere agreed upon, some were taken under consideration by Larrance, and one-a request to revise a phrase to provide for 64 hours with pay instead of 64 hours'straight-time pay vacation-was rejected by Larrance.The October 27 meeting was concluded with an agreement that another meet-ing would be held November 1, 1949.Prior to the November 1, 1949, meeting the Union requested that Respondentpresent for consideration a complete proposal.On November 1, 1949, a pro-posed contract was submitted and discussed along with the Union's proposals ofOctober 17 (Appendix B). This proposed agreement contains the same pro-visions as the 1948 Agreement except that article 10, dealing with vacations,contains minor revisions indicating that length of service for vacation purposesshall be computed from October 22, 1948, and other clarifying language; andarticle 7, dealing with the probationary period for new employees, establishesa 6-month (1948 Agreement provided for 3 months) probationary period, andexcept for two new clauses.One of the new clauses states :Article 5-B-Employees covered by this contact when used on outsideconstructionwork shall receive the same compensation as if they wereworking in the shop, except that the company will pay all reasonable trans-portation and living expenses actually incurred in doing such work.Anysuch work shall not cause employees to earn less than eight (8) hours payin any one day.The other new clause states :Article15.-The right of management to grant merit increases is herebyrecognized by all parties.No merit increase to be granted without firstdiscussing it with the Union.The Union objected to article 2 of the company proposal," noted that it wasthe same as article 2 of the 1948 Agreement, and contended that the new contractshould reflect the wishes of the employees as expressed at the election on Septem-ber 27, 1949 (U. A. election).The Union again sought its proposed union-shopclause.Larrance repeated his position that he would not compel his employeesto join any church, club, or union and that he would never sign an agreementwith the union-shop clause in it.The Union protested the absence of a clause specifying the rate of pay forwork performed on Saturday and again sought its proposal of October 17 (seeAppendix B). Larrance stated the provisions of the 1948 Agreement, which arethe same as those in Respondent's proposed agreement, were clear to him andthat he wouldn't "pay time and a half on Saturday."'"Article2.-No discrimination shall be made against any employee on account ofmembership or non-membership in any church, society, political party, fraternity or union." 360DECISIONS OF NATIONAL LABOR RELATIONS BOARD 'The Union objected to article 5-B (set forth above) and again sought "fieldconstruction" rates (see Appendix B). It was noted that Respondent's pro-posal was, in effect, the same as-the 1948 Agreement except that it specificallyeliminated "field construction" rates.Larrance again voiced his objection tosuch rates claiming that most of his outside work (work away from the shop)was corrective-to correct work leaving the shop not in perfect condition.The Union contended that a 6-month probationary period was unreasonableand too long and again sought a 30-day period. Larrance reiterated his objec-tions to a shorter period and stated he would like to have 6 months to test"qualifications."The record also reveals that a discussion ensued concerning the clause that"one hired after a break in service" shall be on a temporary basis.However,the record only reveals that the Union objected to this and that Larrance statedthe clause expressed what "had been their usual policy, and they [he] wantedto continue that way."The Union noted the absence from Respondent's proposed agreement of aclause covering arbitration and again sought such a clause and as groundstherefor discussed the handling of a prior grievance. Larrance again stated that"he was qualified to handle his own business, and didn't see any reason whyanybody else had to be in there to help us settle it."The Union renewed its request that the time within which the president ofthe Company should render his decision concerning grievances be reduced from10 to 3 days. Larrance repeated his assertion that he might be away from theshop and that 3 days did not give him enough time.The Union objected to the new clause concerning merit increases (see above)and stated that merit, task, and bonus systems were generally unsatisfactoryin operation, were contrary to union policy, and that the clause as written didnot provide for union agreement prior to granting of such increases but onlyprovided for discussion of such increases.Larrance favored a merit systemas a reward for better quality work and stated that he wanted the right to meritindividuals that he thought "worthy ofmeriting."The Union objected to the termination clause of Respondent's proposed agree-ment and again sought an automatic renewal clause "so that we wouldn't haveto be back down here every hear [year] if it wasn't the request of the employees."Larrance stated he would not sign a contract that would continue itself yearto year, that he wanted a contract that would terminate at the end of each year,and that he "wasn't bargaining in the future."The union proposal of 60 days' unexcused absence (instead of 15 days) toconstitute a break in continuous service was again discussed and Larrancerenewed his protest that 60 days was too long.At the meeting on November 1, 1949, Respondent requested that the Unionpresent a proposed agreement. Such an agreement was prepared and discussedat the next meeting of the parties on November 22, 1949. This proposed agree-ment is the 1948 Agreement altered as follows :1. In lieu of the provision stating "no discrimination shall be madeagainstany employee on account of membership or non-membership in any church,society, political party, fraternity or union" (article 2) the Union proposed anarticle entitled "Union Security" and providing as follows :The Union has been authorized under provisions of the Labor-ManagementRelations Act of 1947 to make an agreement with the Company requiringmembership in the Union as a condition of employment. It is agreed, there-fore, as a condition of employment, all production and maintenance employ-ees as of the date of the signing of this agreement shall be members of the LARRANCE TANK CORPORATION361Union and remain members in good standing with the Union during the lifeof this Agreement.All new employees shall become members of the Union within thirty (30)days of the date of employment and remain members in good standing withthe Union during the life of this agreement.2.The Union proposed an increase in the minimum wage rate.3.The union proposal adds Saturday as a day when time and a half ratesshould be paid for work performed.164.The Union proposed a new clause entitled "Outside Work" and reading asfollows :Article5B.-Employees covered by this Agreement when used on outsidework shall receive the established outside wage rate, i. e. $2.25 per hourfor Mechanics and $2 00 per hour for Helpers.And in addition, the companywill pay all reasonable transportation and living expenses actually incurredin doing such work.Any such work shall not cause the employee to earnless than eight (8) hours pay in any one day.The wage rates stated above shall not apply in any case where manage-ment is compelled to use employees away from the plant to rectify workof an imperfect nature which had first been performed in the plant.5.- The Union proposed a 30-day probationary period (instead of the 3-monthperiod established in the 1948 Agreement) for new employees or "one hiredafter a break in continuous service."6.The union proposal does not contain the following sentence :When it becomes necessary for the Company to temporarily transfer em-ployees, the Company shall have the right to select them upon their abilityand fitness to perform the work.7.The union proposal provides that the president of the Company shallrender his decision concerning grievances "within a period of five (5) dayss16(instead of 10 days as provided for in the 1948 Agreement) and adds arbitra-tion as a fourth step in the grievance procedure.8.The union proposal does not contain the provision of the 1948 Agreementwhich provided for bulletin boards for announcements of union meetings andother union affairs.9.The union proposal reduces the minimum number of hours of work requiredfor vacation pay from 1,800 to 1,500.1q10.The union proposal states the agreement "shall remain in effect untilOctober 22, 1950 and year to year thereafter.Either party may reopen agree-ment for changes by giving sixty (60) day notice prior to the anniversarydate. . . ."The Union's proposed contract was submitted to Respondent on November22, 1949, and used as the basis for the negotiations at the meeting on thatdate.Concerning union security, the principal point of discussion, Jefferson M.Johnson, one of the union representatives at this meeting, testified credibly :15 It is noted that this proposal does not seek holiday pay unless work is performed onthose days.Compare article 5 of Appendix B.16As noted above prior to this written proposal the Union sought such decision within3 days17 It is noted that the earlier proposals did not provide for such a reduction and thatthis -written proposal did not suggest sixty (60) instead of fifteen (15) days' absenceas necessary to constitute a break in continuous service. 362DECISIONSOF NATIONALLABOR RELATIONS BOARDQ. All right.Now, did you make any explanation about thatArticle,or do you recall?A.We read theUnion Security Clause,theArticle2,and Mr FredLarrance,when he readthat Article,just took the contract and dropped itover on the table.Q.What did he say, if anything?A. "I willnot sign a contract with Union Security Clause like that is inthere."Q. Did he mention that he would consider the matter at a later time, oranything of the kind?A. Re said he would never considerit, thathe would not sign a contractwith the Union Security in there.Q. Did he mentionanything about any otherproposalsthat he might makeon this subject matter?A. No sir.He said that he would not sign a contract that would have hiswhole shop join the Union,and he would not sign a contract that, in effect,have other employees join the Union.Q. Now, did you then go to Article 5-B in your discussion,Mr. Johnson?A. No, sir.Therewas a little bit more brought out on this Union Security.Q. All right,sir.What was said as to that?A.Well,I told Mr. Fred Larrance that we had an election,and the menvoted, a majority of the men voted for a Union Shop, and it was that thewhole country was run on a basis of a vote, and the will of the majority,and I asked him if he wouldn't try it.Themajority of the men in the shopvoted for it, so the majority of the men so thought it would be a goodthing for the shop, and that I thought that it was the majority,that themajority should rule.Q. (By Mr. Rhea.)What did Mr.Larrance say, if anything,Mr. Johnson?A.Mr.Larrance said that he would still not, said it was just like joining achurch or anything,that he wouldn't have a man join the Union unless theman was willing of his own free will to join the Union.He wouldn't insistor post any bulletin board advising them to incorporate, and that he wouldnot, still would not sign the contract with a Union Security in it.Q.Do you rememberanythingelse that was said either by you or Mr.Larrance?A. No sir, but Mr..Conley brought out to Mr. Fred Larrance,then said,"You will not sign a contract with Unidii Security in it at all?Mr. Larrance said, "No, I will not." 18Concerning the union request for"field construction" rates, Larrance statedthat most of Respondent's outside work was "rectification work" and that "itwould be impossible for him to meet the competition of the outside contractors."Larrance also raised an issue as to whether the rates requested were the pre-vailing "field construction"rates in the territory of his shop.Merit systemswere again discussed but neither party varied from theirpreviously stated positions."Concerning wage increases Larrance stated that he was willing to continuethe then prevailing wage scale but that business was slow because of the coalstrike and"he couldn't afford to pay any more money."isNo issue was raised at the meetings of the parties or herein as to whetherthe union-security proposals contain provisions not sanctioned by Section 8 (a) (3) of the Actand no finding will be made with respect to this matter.19 Larrance again urged a merit system as an incentivemeasure. LARRANCE TANK CORPORATION363Larrance again stated that he was willing to renew the 1948 Agreement butthe Union stated that was not satisfactory.The November 22 meeting ended with an understanding that the parties wouldtry to meet again "before Christmas."Early in December 1949 Respondent wastold that the union representatives were "tied up with other matters and thatthey would get in touch" with Respondent "to make an appointment for anothermeeting."Thenext,meeting was not held until April 13, 1950.Around Christmas 1949 Respondent, without consulting the Union, granteda Christmas bonus, which approximated 1 week's salary.On February 1, 1950, Respondent, without consulting the Union, increased thewage rates-5 cents per hour to some employees and 10 cents per hour to others.The Union first heard about these increases on February 8, 1950, and on thefollowing day criticized Respondent for granting them without notification to theUnion.Larrance testified that following Respondent's past practice he granted theChristmas bonus 20Concerning the February increases Larrance testified :My reason was that January, we had a very light January this year, andthe weather conditions,21 our business picked up.We were making a littlemoney, and I thought the boys were entitled to it, and gave it to them.On or about February 10, 1950, Herman E. Soloman, one of the employeeswho received a 5-cent increase, called upon Larrance and asked for an explana-tion of why some employees received 5 cents while others received 10-centincreases.Larrance explained that it depended upon the type of work theemployee performed and at the end of the conference told Soloman: "If it hadn'tbeen for the union, we would have given you boys a raise a long time ago." 22On February 21, 1950, the Union filed with the Regional Director for the Six-teenth Region a charge n alleging that Respondent was engaging in unfair laborpractices within the meaning of Section 8 (a) (1), (3), and (5) of the Act. Anamended charge filed March 29, 1950, also alleged violations of these sections ofthe Act.On April 7, 1950, the parties executed a settlement agreement," which wasapproved by the Board's Regional Director on April 10, 1950, providing for theposting of a notice for 60 days and for compliance with the terms thereof.Underthe terms of the notice Respondent wasinter alga"to bargain collectively uponrequest."The settlement agreement also provided for notification to theRegional Director of the steps taken by Respondent to comply with the agreementand for withdrawal of the charge when the Regional Director "is satisfied thatthe provisions of this agreement have been carried out."Respondent postedthe notice provided for in the settlement agreement and on or about April 17,1950. advised the Regional Director that such notice was posted.No furtherinformation concerning this matter was given to the Regional Director exceptfor the filing of the charges mentioned hereinafter.There is no evidence thatthe Regional Director was "satisfied that the provisions of this agreement have20The General Counsel stated that he was not contending that the giving of theChristmas bonus wasper se arefusal to bargain.(SeeJ. B. Cook Auto Machine Company,Inc.,84 NLRB 688, enforced 184 F. 2d 845 (C A 6). However, the undersigned believesthat the circumstances concerning such bonus are relevant and material in evaluatingRespondent's good or bad faith during the negotiating meetings.21Weather mild in January.Respondent's shop is not heated.22The record as a whole indicates a greater likelihood that the above statement wasmade thanitdoes that such statement was not made and Larrance's denialthereof isnot credited.23 16-CA-241.14 Informal settlementagreement-NLRBForm 551. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen carried out" or that withdrawal of the charge, which was contingent uponcompliance with the terms of the settleinent agreement, was made effective.After an exchange of correspondence concerning a satisfactory date, theparties scheduled a conference for April 13, 1950.The Union's proposed con-tract was used as the basis for negotiations at this meeting and each of the pro-visions of this proposal was discussed.At the conclusion of the meeting, theparties were in accord concerning (1) the preamble, (2) union recognition, (3)hours of work (workweek), (4) pay for work during lunch period, (5) minimumpay and reporting time, (6) seniority, (7) time within which the president ofthe Company was to render his decision concerning grievances (the partiescompromised on three working days), (8) vacations (the parties compromised on1,650 hours as the minimum number of hours of work required for vacationpurposes), (9) payday, (10) medical treatment, and (11) agreement qualifica-tions (saving clause of agreement).However, the primary discussions at thismeeting concerned (1) union security, (2) "field construction" rates, (3) pro-bationary period, (4) arbitration, and (5) duration of the agreement.Larrance repeated his objection to requiring employees to join any organiza-tion as a condition of employment and stated that the union-security proposaldid not "fit" his shop, that "We understand our people here, and I am not in aposition to tell anybody they should join the Union" and "We don't want that."Larrance was asked, "How do you know that your people don't want it?Haveyou been talking to them?" At that point, Mr. Parker Z` jumped up and said,"Yes, I have talked to the men in the shop and they don't want it. They don'twant it put in the agreement."When it was suggested that the parties consideranother provision of the Union's proposal and "come back a little later" to unionsecurity, Larrance stated, "I don't care how many times you bring it back. Idon't care for it, don't like it, don't want it."Larrance opposed "field construction" rates and said "that if he would putthat into the agreement, that it would be taking work away from his employees,and he would not be able to pay such rates." After "quite some discussion" theclause concerning this subject matter was passed and was to be considered at alater date.Larrance said he couldn't go along with a 30-day probationary period, thathe would like to'have 90 days, and "that he couldn't tell that an employee would beor any value to him until he was in the employ of his company for 90 days." Lar-rance alsosuggested as a compromise a 60-day probationary period but theparties were not able to compromise their differences.outsiders to help him settle his difficulties and if he had to have them that hedid not want the conciliation service.He suggested that a "judge sit in theplace of the United States Conciliation Service."When the Union rejected thissuggestion,Larrance said, "I don't want no part of it, if you can't put a FederalJudge or a County Judge in place of a Federal Conciliation Service."Larrance again voiced his objection to an automatic renewal clause and said"he would like to have an agreement terminate at the anniversary date, justa one yearagreement."2SParker denied making the statement attributed to him and testified he asked thequestion"What if some of the men in the shop refused to join the Union?" On the basisof the entire record, the undersigned believes and finds that Parker made the statementattributed to him.Respondent contends that Parker's statement,whatever it may havebeen,is not imputable to it.This contention is rejected.Parker is Larrance's son-in-lawand attended the meeting at Larrance's request and it appears clear from the record thathe was there as a participant for Respondent.Whether the statement was violative ofthe Act as contended by the General Counsel is discussed hereinafter. LARRANCE TANK CORPORATION365At this meeting on April 13, the union representative asked for a payroll list ofthe employees and their current rates of pay and discussion concerning wageswas deferred pending preparation of this information.During the meeting of April 13, the parties also discussed sick leave, paidholidays, a no-strike, no-lockout clause, and a proposed revision of the rec-ognition clause.A written instrument embodying the union proposals con-cerning these matters (Appendix C) was left with Larrance to study and answer,at a later date.At the conclusion of the April 13 meeting, the parties agreed to meet again onApril 20, 1950, and another meeting was held on that date. The union-securityclause proposed by the Union was the principal subject discussed at this meetingand was discussed several times throughout the meeting.Larrance repeatedhis opposition thereto-that he did not believe in forcing anyone to belong to anyorganization in order to work for him. At the request of the union negotiator,Trepagnier, Respondent submitted a proposal on union security, reading asfollows :Article2.-The Company recognizes and will not interfere with the rightof its employees to become and remain members of the Union, and it fur-ther agrees that there shall be no discrimination against, or interferencewith, restraint or coercion, of any employee by the Company or any of itsagents on account of membership or non-membership in the Union. TheCompany does not require its employees to be members of the Union.The Union, its members or its agents, agree that they will not intimidateor coerce any employee of the Company or discriminate against any em-ployee because of non-membership in the Union.The Union further agrees that it will not solicit membership or conductany business of the Union on Company paid time or plant property.Trepagnier told Larrance that the Union could not send that clause to theinternational office of the Union for approval because it amounted to a re-linquishment of "our bargaining rights" and indicated that he needed a union-security clause in any agreement submitted to the international office.Trepag-nier requested that Respondent submit another proposal.Larrance answered,"That is it or we go back to the old agreement. I am ready to sign the '48 agree-ment just as it is." Trepagnier asked Larrance whether he would "go alongwith the union security clause if the Union withdrew some of its demands"(indicating he would accept the 1948 agreement if it was revised to include theUnion's proposed union-security clause) and Larrance answered, "No, never will,as long as I am running this business there will never be a Union Security Clausesigned by me " The settlement agreement and notice pursuant thereto, mentionedabove, were called to Larrance's attention and he answered, "Yes, I know itsthere, I signed it but it don't mean anything.All it says, it has to be on theBoard sixty days.You can't do nothing about it."Trepagnier asked, "Wouldyou sit here for sixty days and say no continuous?" And Larrance answered,"I guess I could."Larrance was accused of refusing "everything we try todiscuss" and answered, "Well we don't want that clause in there.Now, whatiswrong with the old agreement9Why can't we keep this old agreement?"Trepagnier suggested that Larrance contact his attorney about "good faith"bargaining and Larrance said he didn't need his attorney.At the April 20, 1950, meeting, Respondent furnished the payroll list previouslyrequested by the Union and a discussion ensued concerning the February 1wage increases -Larrance was criticized for granting the wage increases with-out notice to the Union and at a time when he (Larrance) was telling the unionnegotiators that wage increases were not possible "because of the cost."Lar- 366DECISIONSOF NATIONALLABOR RELATIONS BOARDranee was asked to "equalize the ten cents that you gave, and give anothernickel to the others."Larrance answered, "No, I don't intend to give any more.That is all they are going to get."Concerning the union request for paid holidays, Larrance stated he might beable to go along with two paid holidays but "I will take away thebonus." 28Larrance opposed sick leave with pay as being subject toabuse andtoo costly.The April 20 meeting concluded with an accusation that Larrance was refusingto bargain and a statement that the Union was not "getting anywhere." Thefollowing morning (April 21, 1950) Trepagnier contacted the U. S. ConciliationService and thereafter a meeting with Conciliator Eaton Walker was scheduledfor May 2, 1950.When the parties assembled on May 2, 1950, Walker, the conciliator,27 inquiredas to the issues in dispute and there ensued a discussion concerning (1) theUnion's proposed union-security clause, (2) the February 1, 1950, wage'increasesand the Union's demands for further wage increases, (3) "field construction"rates, (4) paid holidays, and (5) arbitration.Talk concerning union securityconsumed most of the morning session and the parties maintained their respectivepositions concerning this matter-the Union sought its proposed union-securityclause and Respondent refused to sign an agreement containing such clause andsought either the 1948 Agreement or the clause proposed by it at the April 20meeting (clause set forth above).The parties and Conciliator Walker discussed the wage increases of February 1and Larrance's failure to notify the Union about such increases and the Unionrequested a 15 cents per hour increase to all employees retroactive to Feb-ruary 1, 1950.The Union's request for "field construction" rates was again discussed andLarrance said "that if he put that into the agreement it would deprive hisemployees of some work which he might get on the outside, and it would cuttake-home pay down quite a bit."Paid holidays were again discussed and Larrance said, "May I suggest, have,two paid holidays, and the elimination of the bonusstill goes." 28Arbitration was again discussed and Larrance "insisted on a Judge to sit inplace of a federal conciliator."Larrance wanted the District Judge of ComancheCounty in place of the conciliator.With the approach of noon hour, Walker suggested a recess until after lunch.During the noon recess, Conciliator Walker met with Respondent's representa-tives and explained to them the operation of a maintenance-of-membershipclause.When the parties met again after lunch, Larrance stated he would like to presenta proposal which he believed agreeable and he would like to have Walker explainitas he (Larrance) "dui not understand all the paragraphs"Walker startedtalking about maintenance of membership but was interrupted by Trepagnier's21The record reflects that Respondent pays Christmas bonuses and other bonuses.Larrance did not specify what bonus he would take away, but the record reveals, by infer-ence, that it was the Christmas bonus.Also Larrance testified he was "kidding" andwas not "aiming to" take away the bonus.However, the record does not reflect that such"kidding" and intention were made clear at the meetings of the partiesTo the contrary,the record reveals that this suggestion was made in earnest and was made at more thanone meeting (see outline of May 2 meeting).27 The testimony concerning the May 2, 1950, meeting is thoroughly conflicting andcontradictoiy and the findings of fact with respect to this meeting result from my attemptto reconcile the evidence and determine what probably occurred28The record also reflects that possibly at one of the meetings Respondent offered threepaid holidays and the Union a "choice of which ones they wanted "However, an analysisof the record casts considerable doubt as to whether such an offer was made and if sothe details concerning the time, place, and circumstances and the Union's reaction thereto.A finding that such offer was made appears unwarranted` LARRANCE TANK CORPORATION367statement "Hell no, we can't take that."This meeting ended witha statementby Trepagnier thathe was "going to refile allmy charges"and ask for15 centsan hour retroactive to February 1.No furthermeetingshave been held.On May 15, 1950, Trepagnier, as district representative, for the Union, filedwith the Regional Director for the Sixteenth Region a charge 20 alleging viola-tions of 8 (a) (1), (3), and (5) of the Act. This chargewas amended onSeptember 18, 1950, to allege violations of 8 (a) (1) and (5) of the Act andon that date (September 18, 1950) the case involving the earlier charges(16-CA-241) and the case involving these charges (16-CA-264) were con-solidated and the complaint upon which the instant matter arises (premisedupon all of the charges mentioned above) was issued.Sometime during 1950 and prior to October 10, 1950, the date that the hearingin this matter opened, Respondent "paid severalbonuses " 30The recordrevealsthat these bonuses were paid without consulting the Union 38 (a) (1)As proof of the allegations that Respondent interfered with, restrained, andcoerced employees in the exercise of their rights under the Act, the GeneralCounsel relies upon the above facts concerning the alleged refusal to bargain,the statement by Parker(that he had talked to the men in the shop and theydid not want a union-shop clause), the statement of Larrance to Soloman (thatthe employees would have received a wage increase sooner if it hadn't been forthe Union),and upon the testimony of Charles Blosser, set forth below (con-cerning two instances of interrogation of him by his supervisor,ReubenHollander).Blosser testified :Q (By Mr Rhea)Now, Mr. Blosser,tell us what was said between youand Mr. Hollander.What did Mr. Hollander say?A.Well, I don'tknow exactly how he worded it.He just said he didn'tsee what good it could possibly do if I got into the Union, and asked me ifI belonged to it, and I said, "No."Trial ExaminerWHEATLEY.I can'thear you, Mr.Blosser.Would youmind stating what you said again?The WITNESS.Well, he asked me if I was in the Union,and I told him,"No," and he just said if I didhe didn't see what possible good it could dome.I don't know exactly how he said it. I never paid too much attentionto it to tell you the truth.Q. (By Mr. Rhea)You mentioned in your earlier remark that youhaven'tmentioned now-20 Case No. 16-CA-204.30Any contention that these bonuses were routine and therefore could be granted with-out consulting or advising the Union is without merit.(SeeJ B. Cook Auto MachtineCompany, Inc ,84 NLRB 688. enforced 184 F 2d 845 (C A. 6) )0Although the General Counsel stated that he was not contending that the 1950bonuses constituted violations of the Act, the fact that such bonuses were granted andwithout consultation with the Union appears to be a proper subject matter for considera-tion in evaluating Respondent's good faithIn this connection it is noted that the estab-lished wage payment structure, as provided in the 1948 Agreement and as discussed at themeetings of the parties, does not provide for bonuses and that the Union opposed suchadditions to the established wage payment structure(SeeJohn W. BoltoncfSons, Inc,91NLRB 989 ) 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. One day he picked me up on the wayhome, asked me, said he heard Igot in the.Union, and I told him I didn't.He said he didn't think so.Hewould have to have me to tell him before be believed it.Concerning the conversation on the way home, Blosser testified further :Well, he just happened to drive up, picked me up, and asked me, he said hehad heardI got in the Union. I said, "No, I haven't yet." After I said,"No, I haven't," he said, "Well, I just wanted to hear it out of you."Hewould have to hear me say it before hebelieved it.Trial Examiner WHEATLEY.What did you say then?The WITNESS. That is all. That is the last he ever said to me about it.Blosser identified the date of these conversations to be "around March 15,1950."Blosser'smemory concerning these conversations was hazy. Furthermore,he testified that Hollander did not say anything to the effect that joining theUnion would hinder him and that Hollander's statements and attitude werenot such as to leave any impression that his joining the Union would hinderhim.Blosser's testimony indicates that he was "peeved" at Hollander andthat his testimony was because of this strained relationship with Hollander.Hollander denied talking to Blosser at any time at the shop concerningunions, andtestified that while riding in his (Hollander's) automobile, Blossersaid, "Wonder what those boys [meaning the union boys] are going to do next?"And he (Hollander) answered, "Why, I don't know but there had been somediscussion down there."According to Hollander, they then discussed the "talkgoing around" and he (Hollander) said, "Well, I have been told that you belongto them [the union].Why are you wondering [what they are going to donext] ?"Hollander testified Blosser then said, "Why should I? I'd be a damnfool for joining them.That just about would ruin me, wouldn't it?" And he(Hollander) answered, "No, not that I know. I think some of them 32 belong,and Idon't think it's ruining them, and I can't see where it helps them, and Idon't think it makes any difference."Hollander's testimony also indicates that Blosser testified against him becauseBlosser was "peeved" and that Blosser told him (Hollander) that the statementshe (Blosser) had made concerning the conversation in Hollander's automobilewere "a damn lot of -" (vulgar term which may be interpreted as meaningstatements not entirely accurate).After observing the witnesses and analyzing the record herein, theundersignedaccepts Hollander's testimony rather thanBlosser's.ContentionsRespondent denies that it refused to bargain collectively and contends thatithas "on every occasion requested by said union bargained in good faith."Respondent also denies the allegations of interference, restraint, and coercionof employees in the exercise of their rights under the Act. Affirmatively,Respondent contends that it has complied with all the terms of the settlementagreement mentioned above and that therefore acts and conduct complainedof and allegedly occurring prior to the date thereof should not be consideredherein.Respondent further asserts that the charge and amendment thereto filedafter the date of the settlement agreement (l6-CA-264) are new and separatecharges from the charges filed prior to the date of the settlement agreement(16-CA-241) and that by filing the new and separate charges, without therehaving been a complaint issued on the earlier charges, the Union waived the acts32Welders.Blosser was practicing to become a welder. LARRANCE TANK CORPORATION369complained of in said earlier charges and that by virtue of Section 10 (b) ofthe Act "the acts complained of occurring more than 6 months prior to the filingof the charge on the seventeenth day of May 1950 are barred and should not nowbe considered."Respondent concedes that there are situations where the Board will look behindsettlement agreements, but argues that not every violation of the Act willjustify nullifying the settlement agreement and going behind it and that thefacts in the instant proceedings do not warrant such a course of action.Lar-rance's statements of the April and May 1950 meetings, especially his remarksconcerning field construction rates, the meaning of the settlement agreement,the Uniou's request for an equalization of the February 1 wages increases andconcerning paid holidays readily distinguish the instant matter from casesinvolving isolated and unrelated antiunion conduct occurring after the date ofsettlement agreements.After careful consideration of this matter, the under-signed has concluded that under the facts herein the settlement agreementshould not bar a consideration of the conduct complained of and allegedlyoccurring prior to the date of the settlement agreement It is noted that theacts and conduct complained of and occurring atter the date of the settlementagreement are of theseinetype as those occurring prior to the date thereof andthat it is contended, in effect, that they are of the same scheme or plan andrelated to the alleged violations prior to the date of the settlement agreementFurthermore, as noted above, the record does not reveal that the RegionalDirector has been satisfied that the provisions of the settlement agreement havebeen carried out or that withdrawal of the charges in Case No 16-CA-241, whichwas contingent upon compliance with the terms of the settlement agreement,has been made effectiveItmust be presumed therefore that this proceeding(16-CA-241) has not been terminated and that the instant proceeding is acontinuation thereof.Although the Act (Section 10 (b)) bars a complaint based upon any unfairlabor practice occurring more than 6 months prior to the filing of the charge,itdoes not set a time limit within which a complaint must be filed '3 and therecord herein does not reflect any unreasonable delay in issuing the complaint.The original charge (filed February 21, 1950) and all subsequent charges andamendments alleged that Respondent 'has engaged in and zs' engaging in"unfair labor practices within the meaning of Section 8 (a) (1) and (5) of the Actand Respondent has been on notice that the entire history of its relationshipwith its employees and with the Union from September 21, 1949 (6 months priorto the date of the charge) and thereafter has been subject to possible litigation.Thus, even assumingarguendothat the later charges had not been filed, it appearsthat the Act would not bar the complaint herein.- However, in fact, charges werefiled afer the settlement agreement and, insofar as the issues her eul are con-cerned, they are in effect the earlier charges brought down to date. SeeTheKansas Milling Compawg v. N. L. R. B ,185 F. 2d 413 (C. A. 10), andJersey CitylVeldt,ag & Machine Workers,Inc, 92 NLRB 510.Under the circumstances revealed by this record, the undersigned rejects thecontention that the charge and amendment thereto filed in 16-CA-264 are newand separate charges, that the Union waived the acts complained of in earliercharges, and that Section 10 (b) of the Act bars a consideration of the actscomplained of occurring more than 6 months prior to the filing of the chargeon the seventeenth day of May 1950asTheme is no contention herein that the unfair labor practices complained of occu,redmore than 6 months prior to the filing of the original chaige in 16-CA-24t3sSupplied953541-52-vol 94-25 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDIThe record is clear that Respondent did meet with the Union and discussed*various proposals but such conduct by Respondent does not necessarily satisfyits bargaining obligation,for the real question is whether or not the Respondentwas dealing in good faith as requiredby the Act,or engaging in "surface bar-gaining" without any intent of concluding an agreement on a give-and-take basis.Good faith indicates a disposition or a willingness to reach a mutually satisfac-tory agreement with an attitude of reasonableness on both sides to attain thatend.Neither side may enter negotiations with his mind hermetically sealedagainst entering into contractual relations or be capriciously unreasonablethroughout the negotiations in order to prevent an agreement.Whether Re-spondent bargained in good faith is a question of fact to be'resolved from the.totality of the evidence and no one fact is necessarily determinative.Respondent's attempt to reserve to itself the unilateral power to decide mat-ters of earnings is incompatible with a bona fide endeavor to reach an under-standing with the chosen representative of its employees and manifests thenegation of the collective bargaining envisaged by the Act. Furthermore,Respondent's unilateral action in increasing the pay of its employees on February1, 1950, while maintaining at negotiating meetings its inability to grant wageincreases,isperse violative of Respondent's duty to bargain with the collectivebargaining representative of its employees.In view of the statements of theGeneral Counsel at the hearing,no finding is made as to whether the 1949Christmas bonus and the bonuses granted in 1950 wereperse violative of theAct.However, the undersigned has considered these unilateral alterations ofexisting wages and conditions of employment in evaluating Respondent's goodfaith and has concluded that they, when considered with other evidence in thecase, reflect a predetermination not to make any effective concessions to theUnion regarding wages and to reserve to itself the unilateral power to decidematters of earnings.Respondent's lack of good faith is further evidenceinter alia byits positionconcerning field construction rates-first, that Respondent"didn't do much fieldconstruction work, if practically any . . ." and finally that if Respondent grantedsuch rates, it would cut down on the amount of such work ; by Respondent'sadamant attempts to maintain the 1948 Agreement;by its attempts to obtainterms known to be particularly unacceptable to the Union and which were moreadvantageous to Respondent than the terms of the 1948 Agreement, by Re-spondent's positions on paid holidays-first, that paid holidays were too costly,and later, that two paid holidays could be granted but that in exchange therefor,employees would relinquish certain benefits more advantageous to them than twopaid holidays ; by Larrance's remarks at the April 20 meeting concerning themeaning of the settlement agreement,and by Larrance's statement to Solomanthat if it hadn't been for the Union, the employees would have received "a raisea long time ago."Considerable suspicion is cast upon Respondent's "good faith" concerningunion security in view of the election in which a majority of the employeesauthorized the execution of an agreement requiring membership in the Unionas a condition of employment.In addition,Respondent's attempts to reserveto itself the unilateral power to decide matters concerning grievances, castsfurther suspicion upon Respondent's. good faith.Nevertheless, the ultimatefinding herein that Respondent refused to bargain is not premised on Respond-ent's position concerning these matters since Respondent finally relented andindicated its willingness to consider a maintenance-of-membership clause andan arbitration clause, if a judge were substituted for a conciliator. LARRANCE TANK CORPORATION371In view of the foregoing, and upon a consideration of the record as a whole,I find that on September 28, 1949, and at all times thereafter, Respondent evi-denced an intention to avoid its duty to bargain in good faith and therebyrefused to bargain collectively with the Union and interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed by Section7 of the Act in violation of Section 8 (a) (5) and 8 (a) (1) of the Act.There is no question that Respondent violated Section 8 (a) (1) of the Actby its statement to Soloman that absent the Union, employees would have re-ceived a raise in pay sooner, and by its attempts to undermine the Unionthrough unilateral wage increases.To find, as the General Counsel in effect argues, that Parker's statement thathe had talked to the employees and that they did not want the union-securityprovisions proposed by the Union amounts to an admission and proof that Parkerquestioned numerous employees about their -union affiliation, requires, in theopinion of the undersigned, speculation and an unwarranted straining ofParker's statement.Ultimate Findings and Conclusions 86In view,of the foregoing and upon a consideration of the entire record, theundersigned finds and concludes:1.Respondent is engaged in commerce within the meaning of the Act.2. International Brotherhood of Boilermakers, Iron Ship Builders and Help-ers of America, Local 592, AFL, is a labor organization within the meaning ofthe Act.3.All production and maintenance employees employed at Respondent's Law-ton, Oklahoma, plant, exclusive of all clerical employees, janitors, watchmen, andsupervisory employees, constitute a unit appropriate for purposes of collectivebargaining within the meaning of the Act.4.At all times material herein the Union has been the representative of amajority of the employees in the aforesaid unit for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment, or otherconditions of employment.5.That on or about September 28, October 17, October 27, November 1, andNovember 22, 1949, and on or about February 1, April 13, April 20, and May 2,1950, and at all times thereafter, Respondent refused to bargain collectivelywith the Union as the exclusive representative of the employees in, the aforesaidunit.6.That Respondent, by its aforesaid refusal to bargain, by unilateral wageincreases, and by promises of benefit in return for relinquishment of unionmembership and activity, interfered with, restrained, and coerced its employeesin the exercise of their rights guaranteed in Section 7 of the Act.7.That the afore-mentioned acts and conduct of Respondent constitute unfairlabor practices within the meaning of Section 8 '(a) (1) and (5) of the Actand are unfair labor practices affecting commerce within the meaning of Section2 (6) and (7) of the Act.The RemedyRespondent's illegal activities, discussed above, disclose an intent to defeatself-organization and its objectives, and an attitude of opposition to the purposesof the Act.Respondent's unlawful conduct and the underlying purposes mani-31Respondent's motions to dismiss, which were taken under consideration,are nowdisposed of in accordance with the findings and conclusions herein made. 372DECISIONS OF NATIONALLABOR RELATIONS BOARDfested thereby are related to other unfair practices proscribed by Section 8 (a)of the Actand dangerof commission in the future of any or all of the unfairlabor practices defined in Section 8 (a) of the Act is to be anticipated fromRespondent's conduct in the past.The preventive purposes of the Act will bethwartedunlessthe order herein is coextensive with the threat. In order, there-fore, to make effective the interdependent guarantees of Section 7, and thuseffectuate the policies of the Act, it will be recommended that Respondent ceaseand desist, not only from the unfair labor practices herein found, but also fromin any other manner interfering with, restraining, or coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act, and that Re-spondent take certain affirmative action designed to effectuate the policies ofthe Act.Having found that Respondent has refused to bargain with the Union as theduly designated representative of its employees, it will be recommended thatRespondent be required, upon request, to engage in good faith collective bar-gaining with the Union.[Recommended Order omitted from publication in this volume.]EDWARDS MOTOR COMPANY, INC.andINTERNATIONAL ASSOCIATION OFMACHINISTS,PETITIONER.Case No. 10-RC-12./13.May 9, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John S. Patton, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer, an Alabama corporation, is engaged in the saleand servicing of new and used cars and trucks, and the sale of partsand accessories for automobiles and trucks. It operates under asales agreement with General Motors Corporation, Chevrolet Division.During the calendar year 1950 the Employer made purchases inexcess of $1,300,000.Over $1,000,000 worth of these purchases wereshipped indirectly to it from points outside the State of Alabama:All of the Employer's sales were made within the State of Alabama.On the basis of the foregoing facts we find that the Employer is en-gaged in commerce, and that it will effectuate the policies of the Actto assert jurisdiction in this case?'Cf.Dorn'sHouse of Miracles, Inc.,91NLRB 632;Barter Bros.,91 NLRB 1480;Conover Motor Company,93 NLRB 867.11NLRB No. 31.